EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response and Claim Status
The instant Office action is responsive to the response received July 26, 2021  (the “Response”) and the interview conducted July 7, 2021 (the “Interview”).  
In response to the Response and the Interview, the previous rejections under 35 U.S.C. § 103
are WITHDRAWN.
Claims 1–3, 5–15, 17–19, and 21–23 are currently pending.  

Allowable Subject Matter
Claims 1–3, 5–15, 17–19, and 21–23 allowed.
Regarding claim 1, the prior art of record does not teach transmitting a description of an in-store item to a client device, followed by determining the client device is likely to enter a first entity, followed by transmitting a price of an in-store item to the client device, followed by the client device entering the first entity, following by using the description and the price of the in-store item in an in-store application.  See Applicant-Initiated Interview Summary, mailed July 12, 2021.
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID P. ZARKA whose telephone number is (703) 756-5746.  The Examiner can normally be reached Monday–Friday from 9:30AM–6PM ET.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Vivek Srivastava, can be reached at (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DAVID P ZARKA/PATENT EXAMINER, Art Unit 2449